Citation Nr: 1409280	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date prior to October 30, 2009, for service connection for a traumatic brain injury (TBI). 

2.  Entitlement to an initial rating in excess of 70 percent for TBI. 


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from May 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Sioux Falls, South Dakota, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The issue of entitlement to an initial rating in excess of 70 percent for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the RO. 


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for TBI was received on October 30, 2009.  

2.  There is no communication prior to October 30, 2009 that can be interpreted as an informal claim for service connection for TBI. 


CONCLUSION OF LAW

The criteria for an effective date prior to October 30, 2009, for an award of service connection for traumatic brain injury have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.157(b), 3.400(b)(2)(i) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Veteran does not argue, and the evidence does not show, that he submitted a formal claim prior to October 2009 that is not in the record.  There is no indication of any outstanding records that are pertinent to the claim for an earlier effective date.  The Board will proceed with adjudication of the Veteran's claim.  

Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to October 30, 2009, for an award of service connection for TBI secondary to his service connected knee disabilities.  He notes that the injury occurred in 2005, and that he developed TBI prior to October 30, 2009.  

The records shows that entitlement to service connection for a disability of the right knee and a disability of the left knee was granted in a September 2005 rating decision.  

On October 30, 2009, the RO received a claim for service connection for TBI as "adjunct" to his service connected knees from the Veteran.  He explained that he sustained his TBI when his knees gave out, which caused him to fall and strike his head.  

Subsequently, an August 2010 rating decision granted service connection for TBI as secondary to the Veteran's service connected right knee disability.  The effective date of service connection was October 30, 2009.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  

After careful consideration of the evidence, to include written communications from the Veteran, his testimony at an April 2008 hearing, and the medical record, the Board finds that there is no basis for an effective date for TBI prior to October 30, 2009.  

The Board has reviewed every communication received from the Veteran between his injury in October 2005 and the receipt of his claim in October 2009.  None of these communications can serve as either a formal or informal claim.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In this case, none of the communications received from the Veteran mention any injury to the head or the brain, much less express an interest in establishing service connection for TBI.  The Veteran reported problems with his memory in a June 2007 statement and in a December 2008 claim for a total rating based on individual unemployability due to service connected disabilities.  However, neither of these statements refers to a head injury.  In fact, the Veteran attributed these symptoms to the medications for his service connected adjustment disorder with depressed mood and his service connected knee disabilities.  The Veteran's April 2008 testimony has been reviewed, but at no point does he mention that he injured his head at the time of his October 2005 accident, discuss TBI, or express a desire to seek service connection for this disability.  The Board observes that there is no indication that the Veteran was even aware that he might have TBI at this time, as the initial mention of this disability in the medical record occurred months later.  

The Board recognizes that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA will be accepted as an informal claim for increased benefits or a claim to reopen.  38 C.F.R. § 3.157(b).  However, this regulation applies only to claims for an increased evaluation or to reopen a previously denied claim for service connection.  It does not apply to original claims for service connection such as this one.  Furthermore, the mere presence of the medical evidence does not establish intent on the part of the Veteran to seek secondary service connection for the TBI.  Brannon v. West, 12 Vet. App. 32 (1998).  It follows that the medical records cannot serve as a claim for service connection for TBI.  

Since the Veteran did not file his claim for service connection for TBI, secondary to his service connected knee disabilities, within one year of his discharge from service, the effective date of the eventual grant of service connection for TBI cannot be earlier than when he eventually filed his claim for this specific disability.  38 U.S.C.A. § 5110(a) and (b)(1); 38 C.F.R. § 3.400(b)(2).  Moreover, the effective date for a secondarily service-connected disability is not identical to that of the original condition; the effective date could arise no earlier than the date on which the Veteran applied for benefits for the condition at issue, which in this case was the October 30, 2009 date that the claim for service connection for TBI was first received.  See Ellington v. Nicholson, 541 F.3d 1364 (Fed. Cir. 2008).  Finally, the effective date assigned for a secondary service-connected condition does not have to be the same as the effective date for the underlying condition simply because 38 C.F.R. § 3.310 (2013) states that a "secondary condition shall be considered a part of the original condition."  See Ross v. Peake, 21 Vet. App. 528 (2008).  The above cited laws and regulations that govern the assignment of effective dates still apply.  As the Veteran first submitted a claim for TBI on October 30, 2009, and as this is the effective date that is currently assigned, entitlement to an earlier effective date is not possible.  


ORDER

Entitlement to an effective date prior to October 30, 2009 for service connection for a traumatic brain injury is denied. 


REMAND

The Veteran contends that the initial 70 percent evaluation assigned for his TBI is inadequate.  He argues that this disability is totally disabling.  

The record shows that the Veteran was last afforded a VA examination of his TBI in August 2010.  There are no VA medical records dated subsequent to 2010 in the record, and no medical records of any sort dated since 2011.  The most recent evaluation of the Veteran's disability was conducted by the Social Security Administration (SSA) in July 2011, and it does not contain findings as to all the criteria required by the rating code.  See 38 C.F.R. § 4.124a, Code 8045 (2013).  

Furthermore, the August 2010 VA examination noted that it was difficult to identify which residuals were due to TBI, as the Veteran also had sleep apnea, evidence of a stroke, depression, and chronic pain.  The examiner did not express an opinion as to which of these residuals were at least as likely as not due to TBI.  The Veteran also reported tinnitus as part of a claim for service connection for hearing problems.  The rating criteria allow for separate evaluations for certain disabilities that are the result of TBI.  The Board finds that an attempt should be made to identify which of these problems are due to or aggravated by TBI, and which have developed independently of TBI. 

Therefore, the Board finds that the Veteran should be scheduled for a new VA examination of his TBI in order to obtain an accurate assessment of this disability.  Furthermore, any current treatment records regarding TBI should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for TBI since 2011.  After securing the necessary release, obtain these records.  Furthermore, all VA treatment records pertaining to treatment of TBI since 2010 should be obtained and associated with the record.  

2.  The Veteran should be afforded a VA TBI examination to ascertain the current severity of this disability.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests and studies should be conducted.  The examiner should provide the findings necessary to evaluate the Veteran's disability in all areas of cognitive impairment and other residuals of TBI not otherwise classified.  The examiner should also identify all other physical dysfunctions that may be due to TBI, such as chronic pain, sleep apnea, and tinnitus.  For any such dysfunction identified, the examiner should state whether it is as likely as not that the dysfunction is the result of TBI.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


